Name: Commission Regulation (EEC) No 3618/84 of 20 December 1984 suspending advance fixing of the import levy for cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 333/56 Official Journal of the European Communities 21 . 12. 84 COMMISSION REGULATION (EEC) No 3618/84 of 20 December 1984 suspending advance fixing of the import levy for cereals Whereas the above situation requires that application of the provisions concerning advance fixing of levies for the products concerned be temporarily suspended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular the first subparagraph of Article 15 (7) thereof, Whereas Article 15 (7) of Regulation (EEC) No 2727/75 provides that the provisions concerning advance fixing of the levy may be suspended if the market situation shows that the application of such provisions will or is likely to cause difficulties ; Whereas there is a danger, given the irregular pattern of fixings at the end of the year and the uncertain trend of prices during that period, that if existing arrangements are adhered to, levies could be fixed in advance in the short term for quantities considerably in excess of the quantities which might be expected under more normal conditions ; HAS ADOPTED THIS REGULATION : Article 1 Advance fixing of the import levy for the products referred to in Article 1 (a) and (b) of Regulation (EEC) No 2727/75 is hereby suspended from 21 December 1984 to 3 January 1985 inclusive. Article 2 This Regulation shall enter into force on 21 December 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 December 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2 )) OJ No L 107, 19. 4. 1984, p. 1 .